Case 2:20-cv-14159-RLR Document 44 Entered on FLSD Docket 01/25/2021 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     FORT PIERCE DIVISION
                        Case No.: 2:20-CV-14159-ROSENBERG/MAYNARD

  DJ LINCOLN ENTERPRISES, INC.,

       Plaintiff,

  v.

  GOOGLE LLC

       Defendant.

            UNOPPOSED MOTION TO WITHDRAW APPEARANCE OF COUNSEL

           Alexander S. Zbrozek, of the law firm of Wilson Sonsini Goodrich & Rosati, P.C.,

  pursuant to Local Rule 11.1(d)(3), hereby moves to withdraw his appearance as counsel for

  Defendant Google LLC, and in support thereof states as follows:

           1.       On August 26, 2020, Mr. Zbrozek’s Motion to Appear Pro Hac Vice was granted

  and Mr. Zbrozek was permitted to appear as counsel in this matter on Defendant Google LLC’s

  behalf (DE 25).

           2.       Mr. Zbrozek will be leaving Wilson Sonsini Goodrich & Rosati, P.C. and

  therefore will no longer be counsel for Google LLC in this matter.

           3.       Nathan M. Berman of Zuckerman Spaeder LLP, and Brian M. Willen (admitted

  pro hac vice) and Lauren Gallo White (admitted pro hac vice) of Wilson Sonsini Goodrich &

  Rosati, P.C. will continue to represent Defendant Goggle LLC in this matter.

           4.       Defendant Google LLC has received notice of Mr. Zbrozek’s intent to withdraw

  as counsel and has no objection to this motion.

           5.       Undersigned counsel has consulted with Steven S. Biss, counsel for Plaintiff DJ

  Lincoln Enterprises Inc., who advised that Plaintiff has no objection to this motion.




                                                                                             7608332.1
Case 2:20-cv-14159-RLR Document 44 Entered on FLSD Docket 01/25/2021 Page 2 of 2


         WHEREFORE, Alexander S. Zbrozek respectfully requests that this Court grant him leave

 to withdraw as counsel for Defendant Google LLC in this matter.

                                                     s/ Nathan M. Berman
                                                     NATHAN M. BERMAN
                                                     Florida Bar No.: 0329230
                                                     Email: nberman@zuckerman.com
                                                     Zuckerman Spaeder LLP
                                                     101 E. Kennedy Blvd., Suite 1200
                                                     Tampa, Florida 33602
                                                     Telephone: (813) 221-1010
                                                     Facsimile: (813) 223-7961

                                                     BRIAN M. WILLEN (pro hac vice)
                                                     Email: bwillen@wsgr.com
                                                     ALEXANDER S. ZBROZEK (pro hac vice)
                                                     Email: azbrozek@wsgr.com
                                                     WILSON SONSINI GOODRICH &
                                                     ROSATI, P.C.
                                                     1301 Avenue of the Americas
                                                     New York, NY 10019
                                                     Telephone: (212) 999-5800
                                                     Facsimile: (212) 999-5899

                                                     LAUREN GALLO WHITE (pro hac vice)
                                                     Email: lwhite@wsgr.com
                                                     WILSON SONSINI GOODRICH &
                                                     ROSATI, P.C.
                                                     650 Page Mill Road
                                                     Palo Alto, CA 94304
                                                     Telephone: (650) 493-9300
                                                     Facsimile: (650) 565-5100

                                                     Attorneys for Defendant GOOGLE LLC


                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 25, 2021, I electronically filed the foregoing with

  the Clerk of Court by using the Court’s CM/ECF system thereby serving all registered users in

  this case.

                                              /s/Nathan M. Berman
                                              Nathan M. Berman



                                                 2
                                                                                           7608332.1
